252 S.W.3d 418 (1999)
Vicente R. VELASQUEZ, Appellant
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee
No. 01-98-01437-CV.
Court of Appeals of Texas, Houston (1st Dist.).
February 11, 1999.
Panel consists of Chief Justice SCHNEIDER and Justices O'CONNOR and TAFT.

OPINION
PER CURIAM.
Appellant has filed a motion to withdraw his appeal. Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.1(a)(2).
All pending motions in this appeal are overruled as moot. The Clerk is directed *419 to issue mandate immediately. TEX. R. APP. P. 18.1.